     3:19-cv-03304-MBS       Date Filed 02/17/20   Entry Number 35   Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Samuel R. Floyd, III, on behalf of                    3:19-CV-03304-MBS
Himself and all others similarly
situated,

              Plaintiff,
                                                   WITHDRAWAL OF MOTIONS
       vs.

Deloitte & Touche, LLP, Deloitte LLP,

              Defendants.


      The undersigned counsel hereby withdraws Samuel R. Floyd’s Motion for
Appointment of Lead Plaintiff and Selection of Lead Counsel filed January 16, 2020
(Docket No. 16) and Motion for Leave to Serve a Third Party Subpoena filed January
17, 2020 (Docket No. 20).

       Respectfully submitted this 17th day of February, 2020.

                                        s/ Daryl G. Hawkins
                                        Daryl G. Hawkins
                                        (SC Bar #2844/USDC #01781)
                                        Law Offices of Daryl G. Hawkins, LLC
                                        P.O. Box 11906
                                        Columbia, SC 29211
                                        Tel: (803) 733-3531
                                        dgh@dghlaw.net


                                        Gordon Ball
                                        Jonathon Tanner Ball
                                        Steven Chase Fann
                                        GORDON BALL, LLC
                                        7001 Old Kent Drive
                                        Knoxville, Tennessee 37919
                                        Tel: (865) 525-7028
                                        gball@gordonball.com TNBPR#001135
                                         jtannerball@gmail.com TNBPR#037011
                                        chasefann@wfptnlaw.com TNBPR#36794




                                           1
3:19-cv-03304-MBS   Date Filed 02/17/20   Entry Number 35   Page 2 of 3




                               Thomas C. Jessee
                               Jessee & Jessee
                               P.O. Box 997
                               Johnson City, TN 37605
                               Tel: (423) 928-7175
                               jjlaw@jesseeandjessee.com
                               TNBPR #000113/ SC Bar #2996

                               Edward D. Sullivan, JD, LLM, CPA
                               Sullivan Law Firm, PC
                               PO Box 11714
                               Columbia, SC 29211
                               Tel: (803) 451-2775
                               esullivan@esullivanlaw.com
                               SC Bar #0011248/ USDC #5016




                                  2
     3:19-cv-03304-MBS        Date Filed 02/17/20    Entry Number 35       Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on February 17, 2020, I electronically filed this Withdrawal of Motion,
using the Court’s CM/ECF system. A copy of this filing will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing.


                                                  s/ Daryl G. Hawkins______________
                                                  Daryl G. Hawkins




                                             3
